Citation Nr: 0433974	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  04-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and her Brother



ATTORNEY FOR THE BOARD

B.E.  Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  The veteran died in October 1989.  The 
appellant is the veteran's widow.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana which denied the appellant's application to reopen 
a claim of entitlement to service connection for cause of the 
veteran's death.  The appellant appealed that claim.   

In August 2004, the appellant had a videoconference hearing 
before the undersigned Board member at the RO.  38 U.S.C.A. 
§ 7107 (c) (West 2002).  At that hearing, the appellant 
submitted additional evidence consisting of a letter that she 
received from the veteran while he was in service, an 
computerized overview of the areas in the Republic of Vietnam 
that were sprayed with pesticides in June 1969, and a 
statement of the appellant wherein she advances positions in 
support of her claim.  The appellant waived RO consideration 
of this evidence.   


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to 


substantiate the claim for the benefit sought.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d)) (2004).  
Such assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3)).  

The record shows that the veteran died at the St. Francis 
Medical Center in October 1989.  The Board notes that the 
hospitalization records have not been associated with the 
claims file.  Those records are relevant to the appellant's 
claim and should be requested.  

At the August 2004 hearing, the appellant requested the Board 
to keep to file open for an additional 60 days so that she 
could submit a statement from a private doctor who she 
claimed associated the veteran's cause of death to service.  
To date, that evidence as not been submitted.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. for the 
following:  

1.  Ask the appellant to identify or 
provide any evidence in her possession that 
pertains to the claim.  After obtaining 
consent from the appellant, the RO should 
obtain the medical records from the named 
physicians.  If these documents are not 
available, it should be so indicated.  



2.  Obtain consent from the appellant, and 
then request a copy of hospitalization 
records of the veteran in dated in October 
1989, including discharge summarizes and 
treatment records of the St. Francis 
Medical Center, and any records from 
Glenwood Hospital in Monroe and from the VA 
hospital in Shreveport.  If those documents 
are not available, a written account of 
that fact should be placed in the claims 
folder.  

3.  Thereafter, review the claims file and 
ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  The requisite period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




